 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 PHILIP J. KEARNEY (CABN 114978)
   Assistant United States Attorney
 5
      450 Golden Gate Ave., Box 36055
 6    San Francisco, California 94102
      Telephone: (415) 436-7023
 7    Fax: (415) 436-7234
      E-Mail: philip.kearney@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                UNITED STATES DISTRICT COURT

11                             NORTHERN DISTRICT OF CALIFORNIA

12                                         OAKLAND DIVISION

13
     UNITED STATES OF AMERICA,                        )   NO. CR 19-157-HSG
14                                                    )
             Plaintiff,                               )
15                                                    )   STIPULATION AND ORDER TO EXCLUDE
        v.                                            )   TIME FROM CALCULATIONS UNDER THE
16                                                    )   SPEEDY TRIAL ACT (18 U.S.C. § 3161)
     SANDFORD BEMI FAISON,                            )   BETWEEN MAY 6, 2019, AND JUNE 3, 2019
17                                                    )
             Defendant.                               )
18                                                    )
                                                      )
19                                                    )

20           The defendant, Sandford Bemi Faison, represented by David Rizk, Assistant Federal Public
21 Defender, and the government, represented by Philip J. Kearney, Assistant United States Attorney,

22 appeared before the Court on May 6, 2019, for a status conference.

23           The matter was continued to June 3, 2019, for further status conference or disposition at 2:00
24 p.m. On May 6, 2019, the government informed the Court and counsel that a remaining tranche of

25 discovery needed to be disclosed to the defendant. Counsel for the defendant agreed to provide a two

26 terabyte hard drive for that purpose.

27           The parties agreed that time should be excluded under the Speedy Trial Act to allow the parties

28 time to review this new discovery, and to allow for the effective preparation of counsel taking into
   Stipulation and Order to Exclude Time
   CR 19-157-HSG
 1 account the exercise of due diligence, pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv). The parties also agreed

 2 that the ends of justice were served by the proposed continuance, and that taking such action outweighed the

 3 best interest of the public and the defendant in a speedy trial. 18 U.S.C. 3161 (h)(7)(A).

 4 SO STIPULATED:

 5
                                                                           DAVID L. ANDERSON
 6                                                                         United States Attorney
 7
     DATED: May 6, 2019                                                    /s/_______________________
 8
                                                                           PHILIP J. KEARNEY
 9                                                                         Assistant United States Attorney

10

11 DATED: May 6, 2019                                                      /s/_______________________
12                                                                         DAVID RIZK
                                                                           Attorney for Sandford Faison
13

14
                                                           ORDER
15
            Based upon the stipulation of counsel and for good cause shown, the Court finds that failing to
16
     continue the matter and exclude the time between May 6, 2019 and June 3, 2019, would deny the
17
     defendant the reasonable time necessary for effective preparation of counsel, taking into account the
18
     exercise of due diligence, pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the
19
     ends of justice served by excluding the time between May 6, 2019 and June 3, 2019, from computation
20
     under the Speedy Trial Act outweighs the best interests of the public and the defendant in a speedy trial.
21
     Therefore, IT IS HEREBY ORDERED that time between May 6, 2019 and June 3, 2019, shall be
22 excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(B)(iv).

23

24

25 DATED: May 7, 2019                                       _______________________________
                                                            HON. HAYWOOD S. GILLIAM JR.
26                                                          United States District Judge

27

28
     Stipulation and Order to Exclude Time
     CR 19-157-HSG
